UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

NAOMI J. BOWDEN,

                                Plaintiff,                      CASE #1:18-CV-0082

v.                                                              MEMORANDUM
                                                                DECISION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

                        Defendant.
____________________________________________


                                         INTRODUCTION

        Pending before the Court is Plaintiff’s motion for judgment on the administrative record.

See Docket Entry (“DE”) 12. Plaintiff brought this action pursuant to 42 U.S.C. §§ 405(g) and

1383(c)(3) to obtain judicial review of the final decision of the Social Security Administration

(“Commissioner”). At issue is whether the administrative law judge (“ALJ”) erred in finding that

Plaintiff was “not disabled,” and therefore not entitled to Supplement Security Income (“SSI”).

(See Administrative Transcript (DE 10) at 7-28).1 This matter has been referred to the undersigned,

pursuant to 28 U.S.C. § 636(c), Fed. R. Civ. P. 73, and the consent of the parties. See DE 9, 15.

        Upon review of the administrative record and consideration of the parties’ filings, the

Plaintiff’s motion for judgment on the administrative record (DE 12) is DENIED, the

Commissioner’s motion for judgment on the pleadings is GRANTED, and the ALJ’s decision is

affirmed.




1
  The Transcript of the Administrative Record is hereinafter referenced by the abbreviation “Tr.”
followed by the corresponding page number(s) as denoted by the large black print on the bottom right
corner of each page.
   I.      FACTS AND PROCEDURAL HISTORY

        On July 8, 2014, Plaintiff applied for a period of Supplemental Security Income (“SSI”)

under Title XVI of the Social Security Act. (Tr. 326). Generally, Plaintiff’s alleged disability

consists of chronic neck and back pain, migraines and high blood pressure. (Tr. 349). Her alleged

disability onset date was November 30, 2011 but she amended it at the hearing to September 12,

2012. (Tr. 10). Plaintiff’s application was initially denied, after which she timely requested a

hearing before an ALJ. On December 19, 2016, Plaintiff appeared before the ALJ William M.

Weir, who issued a written decision on April 27, 2017 denying Plaintiff’s application. (Tr. 10-23).

On November 15, 2017, the Appeals Council (“AC”) denied Plaintiff’s request for review,

rendering the ALJ’s decision the final decision of the Commissioner. (Tr. 1-3).

        As part of the decision the ALJ made the following enumerated findings:

   1. The claimant has not engaged in substantial gainful activity since July 8, 2014, the
      application date (20 CFR 404.1571 et seq., and 416.971 et seq.).

   2. The claimant has degenerative disc disease, obesity, major depressive disorder, and an
      alcohol abuse disorder, each of which constitutes a severe impairment (20 CFR
      404.1520(c) and 416.920(c)).

   3. The claimant does not have an impairment or combination of impairments that
      meets or medically equals the severity of one of the listed impairments in 20 CFR
      Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525, 404.1526,
      416.920(d), 416.925 and 416.926).

   4. After careful consideration of the entire record, I find that the claimant has the residual
      functional capacity to perform the full range of light work as defined in 20 CFR 416.967(b)
      except she is precluded from complex work (defined as involving multiple simultaneous
      goals or objectives, or involving independent setting of quantity, quality or method of
      production) and is limited to work with incidental contact with the public and with
      occasional contact with coworkers and supervisors.

   5. The claimant is unable to perform any past relevant work (20 CFR 416.965).

   6. The claimant was born on May 21, 1977 and was 37 years old, which is defined
      as a younger individual age 18-49, on the date the application was filed (20 CFR 416.963).




                                                    2
   7. The claimant has at least a high school education and is able to communicate in English
      (20 CFR 416.964).

   8. Transferability of job skills is not material to the determination of disability because
      applying the Medical-Vocational Rules directly supports a finding of “not
      disabled,” whether or not the claimant has transferable job skills (See SSR 82-41
      and 20 CFR Part 404, Subpart P, Appendix 2).

   9. Considering the claimant’s age, education, work experience, and residual
      functional capacity, there are jobs that exist in significant numbers in the national
      economy that the claimant can perform (20 CFR 416.969 and 416.969(a)).

   10. The claimant has not been under a disability, as defined in the Social Security Act, since
       July 8, 2014, the date the application was filed., through the date of this decision (20 CFR
       416.920(g)).

(Tr. 10-28).

         On appeal, Plaintiff submits two assertions of error: (1) the ALJ insufficiently evaluated

the Plaintiff’s migraines; and (2) the ALJ erred by failing to give controlling weight to the opinion

of Dr. Dao. DE 12 at 12, 15. Plaintiff therefore requests that this case be reversed and remanded

pursuant to sentence four of 42 U.S.C. § 405(g) for further consideration. Id. at 17.

   II.      ANALYSIS

   A. Standard of Review

         “In reviewing a final decision of the SSA, this Court is limited to determining whether the

SSA’s conclusions were supported by substantial evidence in the record and were based on a

correct legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (citing 42 U.S.C. §

405(g)) (other citation omitted). The Act holds that the Commissioner’s decision is “conclusive”

if it is supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009) (citations




                                                     3
omitted). It is not the Court’s function to “determine de novo whether [the claimant] is disabled.”

Schaal v. Apfel, 134 F. 3d 496, 501 (2d Cir. 1990).

       The Commissioner employs a five-step sequential evaluation process in considering

whether a claimant is disabled. 20 C.F.R. §§ 404.1520(a), 416.920(a). At step one, the ALJ must

determine whether the claimant is engaged in substantial gainful work activity. See 20 C.F.R. §

404.1520(b). If so, the claimant is not disabled. If not, the ALJ proceeds to step two and determines

whether the claimant has an impairment, or combination of impairments, that is “severe” within

the meaning of the Act, meaning that it imposes significant restrictions on the claimant’s ability to

perform basic work activities. Id. § 404.1520(c). If the claimant does not have a severe impairment

or combination of impairments, the analysis concludes with a finding of “not disabled.” If the

claimant does, the ALJ continues to step three.

       At step three, the ALJ examines whether a claimant’s impairment meets or medically

equals the criteria of a listed impairment in Appendix 1 of Subpart P of Regulation No. 4 (the

“Listings”). Id. § 404.1520(d). If the impairment meets or medically equals the criteria of a Listing

and meets the durational requirement, the claimant is disabled. Id. § 404.1509. If not, the ALJ

determines the claimant’s residual functional capacity (“RFC”), which is the ability to perform

physical or mental work activities on a sustained basis notwithstanding limitations for the

collective impairments. See id. § 404.1520(e)-(f).

       The ALJ then proceeds to step four and determines whether the claimant’s RFC permits

him or her to perform the requirements of her past relevant work. 20 C.F.R. § 404.1520(f). If the

claimant can perform such requirements, then she is not disabled. Id. If she cannot, the analysis

proceeds to the fifth and final step, wherein the burden shifts to the Commissioner to show that the

claimant is not disabled. Id. § 404.1520(g). To do so, the Commissioner must present evidence to




                                                      4
demonstrate that the claimant “retains a residual functional capacity to perform alternative

substantial gainful work which exists in the national economy” in light of her age, education, and

work experience. See Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation marks omitted);

see also 20 C.F.R. § 404.1560(c).

   B. The Commissioner’s Decision

   The ALJ resolved the current Plaintiff’s claim at step five of the five-step process. Although

Plaintiff was found to have met the first two steps, the ALJ determined at step three that Plaintiff

did not have an impairment or combination of impairments that met or medically equaled the

severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1, and was

therefore not presumptively disabled. At step four, the ALJ found that Plaintiff was unable to

perform any past relevant work. At step five, the ALJ found that Plaintiff’s RFC allowed her to

perform work at light exertional levels with express limitations to account for her severe

impairments, and that there were jobs that existed in significant numbers in the national economy

that Plaintiff could perform despite such limitations. (Tr. 10-23).

   C. Assertions of Error

       1. The ALJ Insufficiently Evaluated Plaintiff’s Migraines

       The ALJ found the claimant had the severe impairments of degenerative disc disease,

obesity, major depressive disorder, and an alcohol abuse disorder. (Tr. 12). Plaintiff argues it was

an error for the ALJ to not find the claimant’s migraines severe at step two of the sequential

evaluation and that the ALJ did not incorporate limitations stemming from her headaches into the

RFC finding.

       At step two of the sequential evaluation process, the ALJ must determine whether the

plaintiff has a severe impairment that significantly limits her physical or mental ability to do basic




                                                      5
work activities. See 20 C.F.R. §§ 404.1520(c), 416.920(c). Although the Second Circuit has held

that this step is limited to “screen[ing] out de minimis claims,” Dixon v. Shalala, 54 F.3d 1019,

1030 (2d Cir.1995), the “mere presence of a disease or impairment, or establishing that a person

has been diagnosed or treated for a disease or impairment” is not, by itself, sufficient to render a

condition “severe.” Coleman v. Shalala, 895 F.Supp. 50, 53 (S.D.N.Y. 1995); see Prince v. Astrue,

514 F. App'x 18, 20 (2d Cir. 2013). Further, the plaintiff bears the burden of presenting evidence

establishing severity. Taylor v. Astrue, 32 F. Supp. 3d 253, 265 (N.D.N.Y. 2012) (citing Miller v.

Comm'r of Social Sec., No. 05-CV-1371, 2008 WL 2783418, at *6-7 (N.D.N.Y. July 16, 2008);

see also 20 C.F.R. §§ 404.1512(a), 416.912(a).

       In the instant case, Plaintiff acknowledges the claimant’s burden but then alleges it is an

ALJ’s obligation to develop the record. (DE 12, p. 12). First, the ALJ properly developed the

record. The ALJ granted several requests for extensions to submit additional medical evidence

after the hearing, but none was received. (Tr. 10). Brown v. Colvin, No. 3:14-cv-1784(WIG), 2016

U.S. Dist. LEXIS 66527, at *7 (D. Conn. ꞏMay 20, 2016 ) (“When an ALJ holds open the record

. . ., the ALJ will be found to have fulfilled her duty to develop the record."); Eusepi v. Colvin, 595

F. App'x 7 (2d Cir. Dec. 1, 2014) (There were no “obvious gaps” in the administrative record;

Plaintiff was represented by counsel; and the ALJ was not required to affirmatively seek out

additional evidence); Jordan v. Comm’r of Soc. Sec., 142 F.App’x 542, 543 (2d Cir. Sept. 8, 2005)

(Although an ALJ did not contact a medical source for updated records, the Second Circuit has

found no error or failure to develop the record where claimant’s counsel volunteered to obtain the

records, the ALJ kept the record open to allow supplementation of the record, counsel subsequently

stated that there was nothing further to add, and claimant did not request the ALJ’s assistance in

securing additional evidence). Plaintiff never asked for any assistance obtaining additional records,




                                                      6
nor did she notify the ALJ or Appeals Council of outstanding records. The additional records that

were submitted to the Appeals Council did not address the claimant’s headaches. (Tr. 108-111).

       Second, the Plaintiff has not met her burden of presenting evidence that the impairment is

severe. Bowen v. Yuckert, 482 U.S. 137, 142, n.5 (1987), see Woodmancy v. Colvin, 577 F. App’x

72,74 (2d Cir. 2014)(citing Green-Younger v. Comm’r, 335 F.3d 99, 106 (2d Cir. 2003)). The ALJ

properly evaluated the claimant’s limitations from her headaches. The ALJ acknowledged

Plaintiff’s complaint of migraine headaches 14-20 times per month, that would last one to two

days. (Tr. 16). However, he concluded that the statements concerning intensity, persistence and

limiting effects were not entirely consistent with the medical evidence, which is supported by

substantial evidence. The ALJ’s decision cites a March 2016 treatment note of headaches well

controlled on medication and also states there are treatment records that make “passing reference

to headaches/migraines”. (Tr. 18.). Plaintiff’s brief cites the four times treatment was provided for

headaches; once in 2013, once in 2015, and twice in 2016. (DE 12, at 13-14). None of these records

mention frequency or severity. An ALJ's failure to cite specific evidence does not indicate that it

was not considered. Barringer v. Comm'r of Social Sec., 358 F.Supp.2d 67, 78-79 (N.D.N.Y.

2005). Plaintiff’s treating physician did not mention the claimant’s headaches or possible

limitations when issuing an opinion. (Tr. 532). Plaintiff did not allege headaches were disabling at

the consultative examination, and there were no work-related functions limited due to headaches

in that opinion. (Tr. 609). The ALJ’s conclusion that “the record does not reveal as much treatment

for migraines as would be expected given the claimant’s testimony” was proper because he had

considered the evidence presented by the Plaintiff and it was inconsistent with the subjective

complaints. The ALJ “is not required to accept the claimant’s subjective complaints without

question; he may exercise discretion in weighing the credibility of the claimant’s testimony in light




                                                     7
of the other evidence in the record.” Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010) (quoting

Marcus v. Califano, 615 F.2d 23, 27 (2d Cir. 1979)).

       Lastly, the ALJ did find the claimant had other severe impairments at step two and

continued through the sequential evaluation. Therefore, even if Plaintiff’s headaches were a severe

impairment, the ALJ’s finding at step two would be harmless error. Woodmancy, 577 F. App’x at

74, n.1; see Reices-Colon v. Astru, 523 F. App’x, 796, 798 (2d Cir. 2013)(summary order); Stanton

v. Astru, 370 Fed. App’x 231, 233 n.1 (2d Cir. 2010); Bender v. Astru, No. 09-CV-880 (TJM/VEB),

2010 WL 5175023, at *4 (N.D.N.Y. Nov. 29, 2010).

       2. The ALJ Erred by Failing to Give Controlling Weight to the Opinion of Dr. Dao

       In October 2016, Dr. Dao opined the Plaintiff did not have any emotional factors that

contributed to the severity of her symptoms but found “her pain/other symptoms would

occasionally be severe enough to interfere with attention/concentration needed to perform even

simple work tasks”. (Tr. 21). The ALJ gave the opinion partial weight. Plaintiff argues the opinion

of Dr. Dao should have been given controlling weight, thereby arguing that the RFC determination

was the product of legal error and not supported by substantial evidence.

       The treating physician rule provides that an ALJ must give controlling weight to a treating

physician’s opinion if that opinion is well-supported by medically acceptable clinical and

diagnostic techniques and not inconsistent with other substantial evidence in the record. See

Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004); 20 C.F.R. § 416.927(c)(2). However,

“[w]hen other substantial evidence in the record conflicts with the treating physician’s [it] will not

be deemed controlling. And the less consistent that opinion is with the record as a whole, the less

weight it will be given.” Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999) (citing 20 C.F.R. §

404.1527(d)(4)).




                                                      8
       When a treating physician’s opinion is not given controlling weight, the ALJ must explain

his or her decision not to do so, in light of the following factors: “(i) the frequency of examination

and the length, nature, and extent of the treatment relationship; (ii) the evidence in support of the

of the opinion; (iii) the opinion’s consistency with the record as a whole; and (iv) whether the

opinion is from a specialist.” Shaw v. Chater, 221 F.3d 126, 134 (2d Cir. 2000). If the ALJ fails

to provide sufficient reasons for not crediting the treating physician’s opinions, remand may be

warranted.2

       As permitted, the ALJ gave Dr. Dao’s opinion partial weight, explained why, then used

 substantial evidence to formulate the RFC (Tr. 21). Veino v. Barnhart, 312 F.3d 578, 588 (2d

 Cir. 2002) (an ALJ has discretion to accept or reject various portions of a treating physician’s

 opinion, based upon substantial evidence in the record). The ALJ did not adopt the opinion that

 Plaintiff was precluded from doing simple work due to concentrating difficulties, but rather that

 she was unable to do complex work. (Tr. 21). The ALJ found there was other evidence that did

 not support that portion of the opinion, therefore basing the RFC on substantial evidence beyond

 just that opinion. Matta v. Astrue, 508 Fed.Appx. 53, 56 (2d Cir. 2013) (noting also that the

 ALJ's conclusions do not need to “perfectly correspond” with any of the opinions from medical

 sources in order to be supported by substantial evidence) (citing Richardson v. Perales, 402 U.S.

 389, 399 (1971)); see also Dirisio v. Comm'r of Soc. Sec., No. 5:15-CV-1181, 2016 WL

 7378930, at *4 (N.D.N.Y. Dec. 20, 2016) (“In formulating the RFC, an ALJ is not required to

 adhere to the entirety of one medical source's opinion.”) (citing Matta, 508 Fed.Appx. at 56)



       2
           .   A recent change to the Administration’s regulations regarding the consideration of opinion
               evidence will eliminate application of the “treating physician rule” for claims filed on or after
               March 27, 2017. See Revisions to Rules Regarding the Evaluation of Medical Evidence, 82
               Fed. Reg. 5844, 5848-49 (Jan. 18, 2017). For the purposes of this appeal, however, the prior
               version of the regulation applies.


                                                            9
      A review of the evidence shows the RFC is supported by substantial evidence and the ALJ

properly weighed Dr. Dao’s opinion. The ALJ noted specifically that Plaintiff’s concentration

was evaluated during multiple mental status findings, showing intact memory, attention and

concentration, which does not support Dr. Dao’s opinion. (Tr. 21). The ALJ also referenced the

lapse of over two years between the last treatment note by Dr. Dao and the date of the opinion.

(Tr. 21).

      More generally, Plaintiff’s treatment notes were relied upon by the ALJ in support of the

RFC, and evaluation of the opinion. Monroe v. Comm’r of Soc. Sec, 676 Fed. App’x 5, 9 (2d

Cir. 2017) (the court noted that treatment notes supported the RFC assessment and rejected the

argument that the ALJ was required to seek a medical opinion regarding the RFC). The treatment

notes that pertained to Plaintiff’s physical impairments do not corroborate Plaintiff’s allegation

of pain so severe that it affected her ability to concentrate sufficiently for even simple work. The

ALJ acknowledged that Plaintiff’s practitioners found that she had some positive physical

findings, such as reduced range of motion of the spine, tenderness and, on occasion, positive

straight leg raising (Tr. 17-18). However, notes repeatedly show Plaintiff was in no acute

distress, had normal sensation, and equal deep tendon reflexes. (Tr. 614, 617-18, 620, 626,632,

635; see Tr. 18). Treating sources Nurse Mason and Nurse Tobias also repeatedly told Plaintiff

to exercise. (Tr. 526, 615, 618, 621, 624, 630, 846). Courts have found that a recommendation

that a claimant exercise supports a finding that the claimant could do light work. See Rivers v.

Astrue, 280 F. App’x 20, 22 (2d Cir. 2008) (the ALJ properly considered treating physician’s

indication that the claimant should continue an active exercise regimen in support of a findings

of light work); Batease v. Berryhill, 2017 WL 1102659 at *7 (D. Vt. Mar. 24, 2017) (RFC




                                                    10
finding for light work was supported in part by an examiner’s recommendation that the claimant

should engage in an aerobic exercise program).

      Despite allegations of severe pain, none of the treating sources observed her to be in acute

distress, and only mild findings upon exam. Treatment notes of Nurse Tobias revealed that

Plaintiff was comfortable, that she reportedly felt well, and that her gait and mobility were

normal. (Tr. 526, 845-46). Nurse Mason’s treatment notes also revealed that plaintiff reported

an improvement in her quality of life and activities of daily living with her current regimen, and

that she had maintained her functional ability. (Tr. 18; see Tr. 619, 622, 625, 629). Dr. Arora,

plaintiff’s pain management specialist, found that plaintiff’s sensation was intact, her motor

strength was normal, straight-leg raising was negative and, importantly, she was in no acute

distress (Tr. 647, 650, 655, 659, 672; see Tr. 18).

      The CE, Dr. Liu, had findings similar to the treating sources. Upon examination, Plaintiff

was in no acute distress, had a normal gait and stance, equal reflexes, and full motor strength.

(Tr. 530-531). Dr. Liu opined that plaintiff had only mild-to-moderate limitations limitation for

prolonged walking, bending, and kneeling (Tr. 21; see Tr. 532). Courts in the Second Circuit

have found that opinions, like those of Dr. Liu, are consistent with light work. Lewis v. Colvin,

548 F. App’x 675, 677-78 (2d Cir. 2013) (The court agreed that the RFC assessment for a

significant range of light work was supported by an assessment from a consultative examiner of

“mild limitations for prolonged sitting, standing, and walking,” and direction that Lewis should

avoid “heavy lifting, and carrying”); Tankisi v. Comm’r of Soc. Sec., 521 F. App’x 29, 34 (2d

Cir. 2013) (affirming RFC for light work with occasional climbing balancing, stooping,

kneeling, crouching, and crawling, where CE opined that plaintiff had a “mild to moderate

limitation for sitting for a long time, standing for a long time, walking for a long distance,



                                                      11
pushing, pulling, or heavy lifting.”); see Harrington v. Colvin, 2015 WL 790756 at 15

(W.D.N.Y. Feb. 25, 2015) (moderate limitation in sitting, standing, and walking not inconsistent

with RFC that claimant could sit, stand, and walk for six hours a day respectively and supports

a finding of light or medium work).

      As permitted, Plaintiff’s activities of daily living were cited by the ALJ as consistent with

the ability to do light work and simple tasks. As the ALJ discussed, Plaintiff reported that she

cooked simple meals, cleaned, and did laundry (Tr. 16; see Tr. 368, 370). She took care of her

pets, including walking them (Tr. 368). She shopped (Tr. 16; see Tr. 185, 371). She attended

school on a part-time basis, for a portion of the relevant period (Tr. 372). She reported that she

drove, about twice per week, to attend medical appointments and to shop (Tr. 184). As the ALJ

discussed, Plaintiff told Nurse Tobias that she was walking one hour at a time, twice per week,

for exercise. (Tr. 18; see Tr. 846). Such activities have been found by the Second Circuit to be

consistent with light work. See Cichocki v. Astrue, 729 F.3d 172, 178 (2d Cir. 2013) (the ALJ

properly considered the claimant’s reported daily activities, such as walking her dog and

cleaning her house, in support of an RFC finding for light work).

      Although submitted only to the AC, the December 2016 Functional Capacity Evaluation

by Ms. Stom, also corroborates the ALJ’s RFC finding because it concluded Plaintiff retained

full capacity for light work. (Tr. 111).

      In sum, the mere fact that the ALJ found some portions of the opinion to be consistent

with the evidence as a whole while others were not is not a legal error, but rather a proper

execution of the ALJ's duty to weigh all evidence and resolve conflicts. The ALJ was entitled to

weight all the evidence available to make an RFC finding that was consistent with the record as

a whole. It is found that there was substantial evidence to support the ALJ’s decision. Bonet ex


                                                   12
 rel. T.B. v. Colvin, 523 F. App’x 58, 59 (2d Cir. 2013); see 42 U.S.C. § 405(g) (“The findings

 of the Commissioner of Social Security as to any fact, if supported by substantial evidence, shall

 be conclusive.”).

       The argument that the ALJ had a duty to recontact Dr. Dao to “seek clarification” is without

merit. (DE. 12). Effective March 26, 2012, the Commissioner amended 20 C.F.R. §§ 404.1512

(e)(1) and 416.912(e)(1) to remove former paragraph (e), together with the duty that it imposed on

the ALJ to re-contact the treating physician under certain circumstances. Lowry v. Astrue, 474 F.

App’x 801, 805 n.2 (2d Cir. 2012) (citing How We Collect and Consider Evidence of Disability,

77 Fed. Reg. 10,651, 10,656 (Feb. 23, 2012) (to be codified at 20 C.F.R. § 416.912) (deleting

former paragraph (e) and redesignating former paragraph (f) as paragraph (e)). The court applies

the section in effect when the ALJ adjudicated Plaintiff’s claim. Id. The ALJ’s decision in this

case is dated April 27, 2017, thus, the new section applies.

       The duty to recontact arises only if the ALJ lacks sufficient evidence in the record to

evaluate the doctor’s findings, not when the treating physician’s opinion is inconsistent with her

own prior opinions and the rest of the record. See Guillen v. Berryhill, 697 F. App’x 107, 108 (2d

Cir. 2017)(summary order)(citing Rosa, 168 F.3d at 79 n.5)); see also Rebull v. Massanari, 240 F.

Supp. 2d 265, 272 (S.D.N.Y. 2002). While Plaintiff may dispute the lack of weight the ALJ

assigned to a doctor’s opinion under 20 C.F.R. § 404.1527, this does not activate the duty to re-

contact under 20 C.F.R. § 404.1512(e). Hall v. Astrue, 677 F. Supp. 2d 617, 628 (W.D.N.Y. 2009);

see Netter v. Astrue, 272 Fed.Appx. 54, 56 (2d Cir.2008) (Summary Order) (“Netter's final claim

is that the ALJ was obliged to affirmatively develop the record because it found Dr. Regalla's

clinical records to be lacking. However, the ALJ rejected Dr. Regalla's opinion because it was

contradicted by the opinions of other doctors and the record evidence-not because it was



                                                    13
inadequately supported by her own clinical records.”); Barney v. Astrue, 2008 WL 4384456, *5

(W.D.N.Y.2008) (“Here, the ALJ did not find any inadequacy or ambiguity in the medical

evidence that prevented him from making a disability determination. Rather, he found that the

medical evidence did not support a finding that Plaintiff was disabled under the Act. Consequently,

the ALJ was under no obligation to recontact Plaintiff's treating physicians”).

III.   CONCLUSION

       For the above stated reasons, it is ordered that Plaintiff’s motion for judgment on the

pleadings is DENIED, the Commissioner’s motion for judgment on the pleadings is GRANTED,

and the ALJ’s decision is AFFIRMED.



 Dated: July 11, 2019
        Rochester, New York                  __J. Gregory Wehrman_____
                                             HON. J. Gregory Wehrman
                                             United States Magistrate Judge




                                                    14
